UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 16-6639


ROBBIE SHERRON,

                  Plaintiff - Appellant,

          v.

TODD PINION, Region Director; DESTER GIBBS, Superintendent
of Program’s Health Services; CINDY HAYNS, Coordinator for
Mountain View Corr.; JENNIE SALTER, Psychologist; FRANK
PERRY, Secretary of Public Safety, NCDPS/DAC-Prisons; DR.
PAULA Y. SMITH, MD, Chief of Health Services, NCDPS/DAC
Prisons; MIKE SLAGLE, Prison Unit #4855 Mountain View
Administrator, NCDPS/DAC; NORMA MELTON, Supervisor over
Medical Services at Mountain View Prison, NCDPS/DAC Prisons;
KEITH C. DAMICO, PA Medical Doctor Assistant at 4855
Mountain   View  Prison   Unit;   DEXTER  GIBBS,   Assistant
Superintendent of Programs Services, etc., at 4855 Mountain
View Corr.,

                  Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.   Frank D. Whitney,
Chief District Judge. (1:15-cv-00181-FDW)


Submitted:   August 25, 2016                 Decided:   August 30, 2016


Before NIEMEYER, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Robbie Sherron, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       Robbie     Sherron      appeals        the   district          court’s      order

dismissing      his     42    U.S.C.   § 1983       (2012)         complaint     without

prejudice for failure to exhaust administrative remedies. ∗                           We

have       reviewed    the    record    and     find        no     reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.       Sherron v. Pinion, No. 1:15-cv-00181-FDW (W.D.N.C. Mar.

9, 2016).       We deny Sherron’s motions to appoint counsel.                         We

dispense      with     oral   argument    because           the    facts   and     legal

contentions      are   adequately      presented       in    the    materials     before

this court and argument would not aid the decisional process.



                                                                                AFFIRMED




       ∗
       We conclude that the order is “final and appealable
because no amendment to the complaint could cure [the]
procedural shortcoming [identified by the district court].”
Goode v. Cent. Va. Legal Aid Soc’y, Inc., 807 F.3d 619, 624 (4th
Cir. 2015).



                                         3